Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
July 8, 2021.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00314-CV



                    IN RE R. WAYNE JOHNSON, Relator


                        ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                 County Court at Law No. 2 & Probate Court
                          Brazoria County, Texas
                       Trial Court Cause No. 162563

                        MEMORANDUM OPINION

      On June 8, 2021, relator R. Wayne Johnson filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. Relator has been declared a vexatious litigant and is therefore subject
to the pre-filing order under section 11.101 of the Texas Civil Practice and
Remedies Code. See Tex. Civ. Prac. & Rem. Code Ann. §§ 11.101, 11.103.
      Under section 11.103(a), the clerk of this court may not file an original
proceeding presented by a vexatious litigant subject to a pre-filing order under
section 11.101 unless the litigant obtains an order from the local administrative
judge permitting the filing, or the petition for a writ of mandamus is from a pre-
filing order entered under section 11.101 designating a person a vexatious litigant.
Tex. Civ. Prac. & Rem. Code Ann. § 11.103(a) & (d). This is not a petition for a
writ of mandamus from a pre-filing order entered under section 11.101.

      Relator has not responded to our June 9, 2021, letter and has not shown that
he has obtained an order from the local administrative judge permitting the filing
of this original proceeding.

      We ORDER the petition for writ of mandamus DISMISSED.


                                       PER CURIAM


Panel consists of Justices Bourliot, Poissant, and Wilson.




                                         2